Case 1:20-cv-02503-RDB Document 1-3 Filed 08/31/20 Page 1of1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS
The General Ship Repair Corporation T. Parker Host, Inc.
1449 Key Highway 150 W. Main Street, 16th Floor
Baltimore, Maryland 21230 Norfolk, Virginia 23510
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant Norfolk City, Virginia
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

IS 44 ' (Rev. 08/16)

 

NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number)

James W. Bartlett, Ill, Imran O. Shaukat, and Semmes, Bowen &
Semmes, 25 S. Charles Street, Suite 1400, Baltimore, Maryland 21201,
(410) 574-4833

Attorneys (If Known)

 

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only) Ht. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
M7 § U.S. Government 43 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State ai © 1 Incorporated or Principal Place m4 94
, of Business In This State
2 US. Government 4 Diversity Citizen of Another State 0 2 © 2. Incorporated and Principal Place Os O85
Defendant (Indicate Citizenship of Parties in Item IT) of Business In Another State
Citizen or Subject of a a3 O 3. Foreign Nation O 6 6
Foreign Country

 

 

Click here for: Nature of Suit Code Descriptions,

1V. NATURE OF SUIT (Place an “X" in One Box Only)

 

 

 

 

 

 

 

 

 

 

 

 

I CONTRACT TORTS -¥ORFEITURE/PENALTY. BANKRUPTCY OTHER STATUTES j
( 110 Insurance PERSONAL INJURY PERSONAL INJURY — |( 625 Drug Related Scizure © 422 Appeal 28 USC 158 O) 375 False Claims Act
(Af 120 Marine C7 310 Airplane (1 365 Personal Injury - of Property 21 USC 881 | CI 423 Withdrawal (7 376 Qui Tam (31 USC
{2 130 Miller Act ( 315 Airplane Product Product Liability (4 690 Other 28 USC 157 372%a))
1 140 Negotiable Instrument Liability O) 367 Health Care/ 400 State Reapportionment
{ 150 Recovery of Overpayment | (1 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS CI 410 Antitrust
& Enforcement of Judgment Slander Personal Injury CI 820 Copyrights ( 430 Banks and Banking
(| 451 Medicare Act C} 330 Federal Employers’ Product Liability © 830 Patent © 450 Commerce
CI 182 Recovery of Defaulted Liability } 368 Asbestos Personal (3 840 Trademark © 460 Deportation
Student Loans © 340 Marine Injury Product 0 470 Racketeer Influenced and
(Excludes Veterans) OI 345 Marine Product Liability LABOR SOCIAL SECURITY Corrupt Organizations
( 153 Recovery of Overpayment Liability PERSONAL PROPERTY |(3 710 Fair Labor Standards 0 861 HIA (1395ff) ( 480 Consumer Credit
of Veteran's Benefits [] 350 Motor Vehicle ( 370 Other Fraud Act © 862 Black Lung (923) 490 Cablo/Sat TV
CF 160 Stockholders’ Suits C1 355 Motor Vehicle (3 371 Truth in Lending 0) 720 Labor/Management 0) 863 DIWC/DIWW (405(g)) | F850 Securitics/Commoditics/
CF 190 Other Contract Product Liability (1 380 Other Personal Relations ( 864 SSID Title XVI Exchange
195 Contract Product Liability | 360 Other Personal Property Damage (1 740 Railway Labor Act {7 865 RSI (405(g)) © 890 Other Statutory Actions
196 Franchise Injury © 385 Property Damage C751 Family and Medical © 891 Agricultural Acts
© 362 Personal Injury - Product Liability Leave Act ( 893 Environmental Matters
Medical Malpractice J 790 Other Labor Litigation 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|1) 791 Employce Retirement FEDERAL TAX SUITS Act
© 210 Land Condemnation C1 440 Other Civil Rights Habeas Corpus: Income Security Act © 870 Taxes (U.S. Plaintiff (1 896 Arbitration
© 220 Foreclosure C7 441 Voting 463 Alicn Detainee or Defendant) 899 Administrative Procedure
230 Rent Lease & Ejectment 0 442 Employment {1 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
C) 240 Torts to Land CI 443 Housing/ Sentence 26 USC 7609 Agency Decision
C245 Tort Product Liability Accommodations ($30 General (950 Constitutionality of
© 290 All Other Real Property 0 445 Amer, w/Disabilitics -| 1 535 Death Penalty IMMIGRATION State Statutes
Employment Other: G 462 Naturalization Application
1 446 Amer, w/Disabilitics - | 540 Mandamus & Other [0 465 Other Immigration
Other {1 550 Civil Rights Actions
C 448 Education (J 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

 

m1 Original (12 Removed from [1 3° Remanded from (3 4 Reinstated or (5 Transferred from © 6 Multidistrict [8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

28 U.S.C. § 1333

Brief description of cause: a. ,
Breach of maritime contract and enforcement of maritime lien.

 

VI. CAUSE OF ACTION

 

 

 

 

 

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: TyYes MNo
VII. RELATED CASES)
IF ANY (See instructions): TUDGE oe sy DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD A _ .
08/31/2020 /s/ James W. Bartlett, WV en 4) Sh TH. LE

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

MAG. JUDGE
